Citation Nr: 0202230	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  99-07 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for a left ankle and 
heel disability (characterized as traumatic arthritis, 
residuals of old fracture at posterior portion of joint 
between talus and calcaneum), currently evaluated 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1942 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which increased the evaluation for a left ankle and 
heel disability to 20 percent, effective August 14, 1998.  
The veteran subsequently perfected this appeal.

In July 2001, the RO increased the evaluation to 30 percent, 
effective February 23, 2000.

A videoconference hearing was held before the undersigned in 
November 2001.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2. For the period prior to February 23, 2000, the veteran's 
left heel and ankle disability was manifested by marked 
limitation of motion of the ankle.  There was no evidence 
of ankylosis of the ankle and the severity of the 
veteran's disability did not approximate a severe foot 
injury.

3. For the period beginning February 23, 2000, the veteran's 
left heel and ankle disability is manifested by chronic 
left ankle pain, tendinitis, ankylosis subtalar 
articulation motion (loss of inversion and eversion), and 
cystic linear swelling along the posterior tibial tendon, 
with a firm bony deformity.

4. The veteran has not submitted evidence tending to show 
that his service-connected left ankle and heel disability 
is unusual, requires frequent periods of hospitalization 
or causes unusual interference with employment other than 
that contemplated within the schedular standards.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for 
left ankle and heel disability (characterized as traumatic 
arthritis, residuals of old fracture at posterior portion 
of joint between talus and calcaneum), for the period from 
August 14, 1998 to February 23, 2000, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.71a, Diagnostic Codes 5010, 5270, 5271, 5284 (2001).

2. The criteria for a 40 percent evaluation for left ankle 
and heel disability (characterized as traumatic arthritis, 
residuals of old fracture at posterior portion of joint 
between talus and calcaneum), for the period beginning 
February 23, 2000 are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.7, 4.71a, Diagnostic Codes 
5010, 5270, 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the January 1999 
rating decision, the April 1999 statement of the case (SOC), 
the June 1999 supplemental statement of the case (SSOC), and 
the July 2001 SSOC, of the evidence necessary to warrant an 
increased evaluation for his left ankle and heel disability.  
The Board concludes that the discussions in the rating 
decision, the SOC, and the SSOC's, adequately informed the 
veteran of the evidence needed to substantiate his claim and 
complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the veteran was given the opportunity to present 
testimony at a May 1999 RO hearing and at a November 2001 
videoconference hearing.  The veteran reported that he 
received treatment at the VA medical center (VAMC) in Little 
Rock.  Outpatient treatment reports were requested from VAMC 
Little Rock for the period beginning October 1998.  
Outpatient reports and confidential ad hoc summaries from 
VAMC Little Rock for the period from approximately February 
2000 to July 2001 have been associated with the claims 
folder.  Further, in keeping with the duty to assist, the 
veteran was afforded VA examinations in October 1998 and June 
2001.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with VA's rating schedule, the RO ascertained 
the severity of the veteran's left ankle and heel disability 
pursuant to Diagnostic Code 5010-5271 and subsequently 
pursuant to Diagnostic Code 5284.  Under Diagnostic Code 
5010, traumatic arthritis substantiated by X-ray findings 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  Degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2001).  Under Diagnostic Code 5271, moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2001).  
Marked limitation of motion of the ankle warrants a 20 
percent evaluation.  Id.  According to VA standards, the 
normal range of motion of the ankle is from 0 to 20 degrees 
dorsiflexion and from 0 to 45 degrees plantar flexion.  38 
C.F.R. § 4.71, Plate II (2001).

Diagnostic Code 5284 addresses other foot injuries.  Under 
this provision, foot injuries are rated as moderate (10 
percent), moderately severe (20 percent), or severe (30 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2001).  
Actual loss of the use of the foot warrants a 40 percent 
evaluation.  Id.  The words "slight," "moderate" and 
"severe" are not defined in the rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2001).

Additional provisions in the rating schedule which are 
potentially applicable include Diagnostic Codes 5270, 5272, 
5273, and 5274.  Diagnostic Code 5272 involves ankylosis of 
the subastragalar or tarsal joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5272 (2001).  There is no medical evidence of 
record that the veteran has ankylosis of either of these 
joints and therefore, the application of this diagnostic code 
would be inappropriate.  Diagnostic Code 5273 relates to 
malunion of the os calcis or astragalus and Diagnostic Code 
5274 is for an astragalectomy.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5273, 5274 (2001).  There is no medical 
evidence of record that there is any malunion of the os 
calcis or astragalus or that the veteran has undergone an 
astragalectomy and as such, these codes are also not for 
consideration.  Additionally, the maximum evaluation 
available under Diagnostic Codes 5272, 5273 and 5274 is 20 
percent; consequently, the application of any of them would 
not assist the veteran in obtaining an increased evaluation.

Ankylosis of the ankle, in plantar flexion, less than 30 
degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2001).  Ankylosis of the ankle in 
plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees warrants a 30 percent 
evaluation.  Id.  Ankylosis of the ankle in plantar flexion 
at more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity warrants a 40 percent evaluation.  Id.  "Ankylosis 
is 'immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.'"  Colayong v. West, 12 Vet. 
App. 524, 528 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 86 (28th ed. 1994)).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2001).

Further, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Factual Background

The veteran was originally granted service connection for his 
left ankle and heel disability in April 1946 and assigned a 
10 percent evaluation, effective March 31, 1946.  The 10 
percent evaluation was continued on various occasions over 
the years.  In January 1999, the RO increased the evaluation 
to 20 percent, effective August 14, 1998.  Thereafter, the 
evaluation was increased to 30 percent, effective February 
23, 2000.

The veteran underwent a VA examination in October 1998.  The 
veteran reported that he has had pain in his ankle since the 
injury during World War II.  He works in a restaurant and 
being on his feet all day causes pain, particularly at night.  
He reported that he has swelling around his ankle.  Physical 
examination revealed that over the medial malleolus, beneath 
this, the veteran had a rather large bony exostosis that is 
about the size of the ankle.  This was nontender.  There was 
no swelling or erythema.  The veteran was able to plantar 
flex the ankle to 45 degrees and dorsiflex to 5 degrees.  X-
rays of the left foot revealed minimal osteopenia, otherwise 
normal foot.  X-rays of the left ankle were determined to be 
normal.  Impression was "[r]esiduals of injury to left 
ankle."

At the RO hearing in May 1999, the veteran testified that his 
ankle gets stiff and throbs at night.  The more the veteran 
walks on his ankle or stands on it, the worse it hurts.  The 
ankle does not incapacitate him to the point he can't get out 
of bed.  When standing, the veteran mostly puts his weight on 
his right foot, instead of his left.  He goes to a "regular 
doctor" every once in a while who tells him to put his foot 
in a tub of hot water.  Sometimes he elevates his foot so the 
swelling will go down.  The veteran's spouse testified that 
he has muscle spasms in his legs and back which are usually 
on the left side and she feels they are tied in with the 
ankle.  The ankle bothers the veteran while sleeping and it 
limits what he can do.  

The record contains a February 2000 VA medical certificate 
which indicates that the veteran's left foot is hurting and 
that the next available appointment should be made.  
Subsequently, the veteran was seen in the primary care clinic 
for various complaints, including chronic and recurrent pain 
in the left ankle.  Assessment was degenerative joint disease 
left ankle.  X-rays of the ankle revealed that the bones and 
joints were normal and no definite degenerative changes were 
seen. The veteran was given a prescription for Naprosyn.

The veteran was seen in April 2000 and on physical 
examination, a deformity in the left medial ankle was noted.  
There was no edema or pedal pulses.  In August 2000, the 
veteran was seen in the clinic and reported that the chronic 
ankle pain is much improved with naproxen and that with 
improved pain control, his quality of sleep is better.  

In November 2000, the veteran's chronic left ankle joint pain 
was noted to be "unchanged."  On examination, the lower 
extremities were warm and dry with no edema bilaterally.  A 
dysmorphic left ankle from wartime injury was noted.  
Assessment included degenerative joint disease left ankle, 
improved pain with naproxen.

The veteran returned to the clinic in March 2001 for follow-
up of his chronic problems.  He reported chronic pain in the 
left ankle that keeps him awake with throbbing.  Naproxen 
helps during the day but does not relieve the pain at night.  
The pain is worse after he stops and rests.  Examination 
again noted no edema but a dysmorphic left ankle.  Dorsalis 
pedis and posterior tibial pulses were symmetric 1+ 
bilaterally.  Assessment was degenerative joint disease left 
ankle.  As pain was not well controlled at night, the veteran 
was prescribed acetaminophen 1000 mg before bedtime.

In June 2001, the veteran underwent a VA joints examination.  
The veteran reported that his greatest problem was night pain 
in the left ankle region.  He ranked his day pain at an 8, 
using 10 as a maximum.  When the pain occurs at night, he 
uses a foot-soaking device and also elevates it.  After 
walking a mile, the pain will become rather severe.  He 
prefers standing on the right foot.  When sitting, he has a 
throbbing pain that requires elevation of the left lower 
extremity.  He described occasional swelling.

On physical examination, there was soft tissue enlargement 
distal to the left medial malleolus and slightly posterior, 
when compared with the opposite side.  Palpation of this area 
suggested a cystic linear swelling along the course of the 
posterior tibial tendon.  Beneath this was a firm bony 
enlargement.  Firm palpation over the swollen area produced a 
mild degree of pain.  Range of motion in the right ankle was 
25 degrees dorsiflexion, 50 degrees plantar flexion and free 
movements in inversion and eversion, estimated at 5 to 10 
degrees.  Range of motion in the left ankle was 15 degrees 
dorsiflexion and 45 degrees plantar flexion.  On the left 
foot, there was a checking action of the peroneal tendon area 
and the veteran had no inversion and no eversion.

According to the June 2001 radiographic reports, the left 
foot showed mild calcaneal spurring and the bones and joints 
were otherwise unremarkable.  The ankle was determined to be 
normal.  The examiner noted that multiple films were obtained 
and revealed that the veteran has a spur on the talar neck 
and on the plantar surface of the os calcis.  In the medial 
joint line between the talus and the calcaneus, the facet in 
this area shows some overgrowth of bone and some sclerotic 
changes along the joint line.  In the soft tissue distal to 
this, there is a small oval calcification or bony deposition 
measuring approximately 1-3 mm.  Impression was as follows:

Old fracture, posterior portion of joint 
between talus and calcaneus.
A. Tendinitis, with cystic formation, 
posterior tibial tendon.
B. Ankylosis, subtalar articulation 
motion (loss of inversion-eversion)

The above ranges of motion were not 
painful when tested.  However, the 
[veteran] has a rather stoic personality.  
Continual use of the extremity during the 
day would stress the lack of inversion 
and eversion, and can account for his 
pain at night, and also account for the 
cystic enlargement of the posterior 
tibial tendon within the tendon sheath.  
There is, therefore, the presence of 
ankylosis, which in turn is secondary to 
the traumatic arthritic changes in the 
articulating facet between these two 
bones.  There is no nonunion, but there 
is bone deposition in the medial 
collateral structure of the left ankle.  
He has some functional loss and 
limitation due to pain.

In July 2001, the veteran returned to the clinic for follow-
up.  He indicated that the naproxen and acetaminophen 
provides adequate pain control, except that occasionally the 
throbbing keeps him awake at night.  Assessment was 
degenerative joint disease left ankle and propoxyphene was 
prescribed at bedtime to improve nighttime pain control.  

At the November 2001 hearing, the veteran testified that his 
ankle condition became extremely severe about 10 years prior.  
He wears elastic around the ankle every once in a while.  He 
soaks his foot at least every other night.  The area between 
the ankle and heel swells and becomes discolored.  The 
veteran can bend his foot up and down but cannot bend it 
sideways.  According to the veteran, he had to quit working 
as a cook because he was not able to stand on concrete.  He 
walks with his wife and is able to walk a mile and a half or 
two miles in a day.  His ankle has never caused him to fall.  
He does not use a cane, wear a brace, or have special shoes.  

Analysis

For the period from August 14, 1998 to February 23, 2000, the 
veteran was assigned a 20 percent evaluation under Diagnostic 
Code 5010-5271.  The Board notes that 20 percent is the 
maximum schedular evaluation available under Diagnostic Code 
5271. 

A 30 percent evaluation is available for ankylosis of the 
ankle in plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2001).  The evidence of record 
does not indicate that the veteran has ankylosis of the ankle 
in plantar flexion or in dorsiflexion.  As such, an increased 
evaluation pursuant to Diagnostic Code 5270 is not for 
consideration.  

A 30 percent evaluation is also warranted for a severe foot 
injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2001).  On 
examination in October 1998, the veteran reported pain and 
swelling in his left ankle.  There was a large bony exostosis 
over the medial malleolus; however, this was nontender.  
There was no swelling or erythema noted and the veteran was 
able to plantar flex to 45 degrees and dorsiflex to 5 
degrees.  Although dorsiflexion appears to be fairly limited, 
the veteran had full range of plantar flexion.  See 38 C.F.R. 
§ 4.71, Plate II (2001).  Further, X-rays of the left foot 
and ankle revealed minimal osteopenia and were otherwise 
normal.  The veteran was able to walk without difficulty and 
basically only sought treatment every once in a while.  Based 
on the evidence, it is the Board's opinion that the veteran's 
left heel and ankle disability, for the period from August 
14, 1998 to February 23, 2000, does not rise to the level of 
or approximate a severe foot injury.  Therefore, a higher 
evaluation under Diagnostic Code 5284 is not warranted.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.59 as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  There is no basis for a rating in excess of 20 
percent based on limitation of motion due to any functional 
loss as the veteran is receiving the maximum schedular rating 
for limitation of motion of the ankle, absent evidence of 
ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Considering the medical evidence of the severity of the 
veteran's left ankle and heel disability from August 14, 1998 
to February 23, 2000, the Board finds that the impairment 
shown does not exceed that contemplated by a 20 percent 
evaluation.

Effective February 23, 2000, the RO increased the evaluation 
to 30 percent pursuant to Diagnostic Code 5284.  Under this 
provision, a 40 percent evaluation is warranted for actual 
loss of use of the foot.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2001).  There is no medical evidence supporting a 
finding that the veteran has actual loss of use of the left 
foot and therefore, a 40 percent evaluation under Diagnostic 
Code 5284 is not warranted.

A 40 percent evaluation is also warranted for ankylosis of 
the ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2001). 

On examination in June 2001, it was the examiner's opinion 
that the veteran had "[a]nkylosis, subtalar articulation 
motion (loss of inversion-eversion)."  On physical 
examination the veteran had 15 degrees of dorsiflexion and 45 
degrees plantar flexion in his left ankle.  These findings 
indicate that the veteran is able to flex his ankle up and 
down.  However, in addition to ankylosis of inversion and 
eversion, there is cystic linear swelling along the posterior 
tibial tendon, with a firm bony deformity.  Resolving doubt 
in the veteran's favor, the left ankle exhibits or nearly 
approximates ankylosis with inversion or eversion deformity.  
Consequently, a 40 percent evaluation is warranted under 
Diagnostic Code 5270.

The Board has considered 38 C.F.R. § 3.321(b)(1) and finds 
that the evidence of record does not suggest an exceptional 
or unusual disability picture.  The veteran testified that 
his ankle interfered with his employment and that he had to 
quit his part-time job as a result of his ankle and heel 
pain.  Notwithstanding, the record does not contain objective 
evidence that this disability has a marked interference with 
employment.  On the contrary, the veteran is apparently 
retired and has been receiving Social Security for 
approximately 9 years.  Further, there is no indication that 
the veteran's service-connected left ankle and heel 
disability requires frequent hospitalization. 



ORDER

An evaluation in excess of 20 percent for a left ankle and 
heel disability for the period from August 14, 1998 to 
February 23, 2000 is denied.

An evaluation of 40 percent for a left ankle and heel 
disability for the period beginning February 23, 2000 is 
allowed, subject to the regulations governing the award of 
monetary benefits.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

